Citation Nr: 1132193	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar strain claimed as a low back condition. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from October 1965 to April 1969 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of the October 2007 decision, the RO granted the Veteran service connection and an initial rating of 10 percent for lumbar strain claimed as low back condition, effective November 20, 2006, the date of the Veteran's claim. 

During the pendency of the appeal, in a March 2008 rating action, a Decision Review Officer (DRO) granted an increased rating of 20 percent for the lumbar strain, and assigned an effective date back to November 20, 2006.  In addition, the DRO awarded service connection and initial 10 percent disability ratings for radiculopathy of the right and left lower extremities. The Board will address whether higher initial ratings are warranted for any of these three disabilities as they were all granted in accordance with the diagnostic criteria for rating the Veteran's lumbar strain.  Inasmuch as ratings higher than 20 percent and 10 percent for the service-connected lumbar strain and radiculopathy of the bilateral lower extremities are available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In the August 2011 Written Brief Presentation the Veteran's representative stated that any records received since the July 2008 Supplemental Statement of the Case (SSOC) were accompanied by a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  The Board notes that the SSOC was actually dated in March 2008 but was not sent to the Veteran until July 2008. 

In December 2007 the Veteran submitted a statement essentially asserting a claim for higher ratings for his service-connected hypertension and his service-connected mild aortic valve regurgitation associated with hypertension; however, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's lumbar strain is not manifested by limitation of flexion to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine.  

3.  The Veteran's right lower extremity radiculopathy is manifested by no more than mild incomplete paralysis.

4.  The Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for an initial rating higher than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8520 (2010).

3.  The criteria for an initial rating higher than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in February 2007 and July 2007.  These letters detailed the elements of an initial rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the October 2007 Statement of the Case (SOC) and a June 2008 letter.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the February 2007, July 2007, and June 2008 letters.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in May 2007 and February 2008.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Lumbar Strain

The June 2007 rating decision granted the Veteran service connection and an initial 10 percent disability rating for lumbar strain, claimed as a low back condition, effective November 20, 2006.  During the pendency of the appeal a March 2008 DRO decision granted the Veteran a higher initial rating of 20 percent.  The service-connected disability is currently evaluated under Diagnostic Code 5237, which addresses lumbosacral strain.  Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

In addition, the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a higher rating than 20 percent for lumbar strain.  In order for the Veteran to be granted a higher rating there needs to be evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  However, at the February 2008 VA examination the range of motion for flexion was to 40 degrees with pain; at the May 2007 VA examination the range of motion for flexion was to 90 degrees.  Also noted at the February 2008 VA examination was that the Veteran took Naprosyn and metaxalone.  He reported that he could not lift more than 10 pounds, could not stand for more than two to three minutes, and was unable to walk more than 10 minutes.  At the May 2007 VA examination it was noted that he could not sit for more than 30 minutes.  While the Veteran used a cane he did not have a limp. It was noted in March 2008 that the Veteran was given a back brace.  On examination he did not have flattening, tenderness, or spasms.  At both the March 2007 and February 2008 VA examinations it was noted that the Veteran did have pain on all ranges of motion but after repetitive use there was no additional limitations by pain, fatigue, weakness, or lack of endurance.  At the May 2007 VA examination the Veteran reported that he had flare-ups every two to three days that lasted for two to three hours but at the February 2008 VA examination the Veteran reported no flare-ups.  It was noted in a March 2008 VA treatment note that the Veteran mildly exercised with walking and an exercise bike. 

The Board finds that there is no evidence in the Veteran's VA treatment records, private treatment records, and VA examinations that his lumbar strain meets the criteria for the next higher disability rating since his range of motion is to 40 degrees and is not 30 degrees or less, and there evidence of favorable ankylosis of the entire thoracolumbar spine.  The Board notes that at the February 2008 VA examination the Veteran reported that he had doctor prescribed bed rest of two to three days in the past 12 months.  The Board finds that there is no evidence that the Veteran has a diagnosis of intervertebral disc syndrome (IVDS); however, even if for argument sake the Veteran has a current diagnosis of IVDS there is no evidence that it is manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a Diagnostic Code 5243.  Accordingly, the Veteran does not warrant a higher rating under any Diagnostic Code for rating back disorders.  Essentially, a higher rating is not in order because there is no evidence that range of motion for forward flexion of the thoracolumbar spine is limited to 30 degrees or less, that the back disability involves favorable ankylosis of the entire thoracolumbar spine, or that the condition results in incapacitating episodes of at least 4 weeks.   

The Board notes that it has considered the Notes following the General Rating Formula for Diseases and Injuries of the Spine which provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  In the February 2008 VA examination report, it was noted that the Veteran did not have any bowel or bladder incontinences.  There is no evidence in the Veteran's VA treatment records, private treatment records, that the Veteran has any bowel or bladder impairment.  A separate rating for bladder impairment is not warranted.  The Board notes that any neurological impairment is discussed herein below.

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  While the VA examinations, VA treatment notes, and private treatment notes revealed that the Veteran had pain, there was no evidence of discomfort, fatigability, incoordination, and weakness that resulted in a higher limitation of motion.  It was specifically noted at the May 2007 and February 2008 VA examination that the Veteran did not have any of the DeLuca factors that might warrant the assignment of a higher rating.  The Board finds that the currently-assigned 20 percent rating contemplates any disability due to pain on limitation of motion.   

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  At the May 2007 VA examination the Veteran stated that he worked part time at a car dealership and that he missed thirty to forty days of work in the last year because of his back.  At the February 2008 VA examination he reported that he was a courtesy driver for a car dealership and only worked two to three days a week because of his back.  At a September 2008 VA fibromyalgia examination he reported that he was retired and stopped working six years ago because he was taking too much time off because of his back pain.  The Board finds that though there is some interference with employment there is no concrete evidence that he has marked interference with employment since he was still working at least two to three days a week.  The Board notes that the Veteran contradicts himself when in September 2008 he stated that he stopped working six years ago, and in February 2008, only seven months prior, he stated that he was still working.  In addition, the only evidence of hospitalization was in May 2007 therefore, there is no evidence that he has frequent periods of hospitalization.  There is no evidence that the regular rating schedule has been rendered impractical.  Therefore, the criteria for an extraschedular rating do not apply.  

In sum, the Board finds that the disability due to the lumbar strain is not so severe as to approach the criteria for a higher initial rating greater than 20 percent.  The disability is not manifested by limitation of forward flexion to 30 degrees or less and there is no sign of ankylosis.  The back disorder is not manifested by a diagnosis of IVDS that requires at least 4 weeks but not more than 6 weeks of doctor prescribed bed rest.  Likewise, there is no medical evidence on file showing that the Veteran has any bladder condition secondary to the lumbar strain.  A higher initial rating in excess of 20 percent is not warranted, and the claim for increase is denied.  


Radiculopathy of the Bilateral Lower Extremities

By way of a March 2008 rating action, a DRO granted service connection for radiculopathy of the right lower extremity with an initial 10 percent disability rating and service connection for radiculopathy of the left lower extremity with an initial 10 percent disability rating, both effective November 20, 2006, the date of the Veteran's claim for service connection for his lumbar strain.  

The Board notes that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The Veteran's right and left lower extremity disabilities were rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The March 2008 DRO decision determined that 10 percent disability ratings were in order because radiculopathy of the right lower extremity and left lower extremity was manifested by mild incomplete paralysis.  In order for the Veteran to be awarded a higher initial rating radiculopathy of either lower extremity there must be moderate incomplete paralysis.  The Board finds that the preponderance of the evidence is against such a finding, and, as such, against the claim for higher initial ratings. 

Throughout the appeal period, the medical records, including his VA examinations, VA treatment notes, and private treatment notes, show no evidence of moderate incomplete paralysis.  At the Veteran's May 2007 VA examination the Veteran stated that the pain radiated down his legs almost to his knees and down the anterior part of his leg.  He was seen at a private emergency room in May 2007, when he reported that pain radiated down his lower extremities bilaterally anteriorly to his knees and that it was sometimes worse on one side or the other.  Findings on physical examination included the following:  gait was normal; normal strength, tone, and sensation; 5/5 motor strength bilaterally throughout; and sensation was intact.  Such findings were also corroborated by the September 2008 VA examination.  The Veteran was diagnosed with facet arthropathy/syndrome.  At the Veteran's February 2008 VA examination he reported that he had pain every day but not all day, and that pain went into both of his legs and was accompanied by numbness.  It was noted in a March 2008 VA treatment note that he had numbness in the anterior lateral thighs bilaterally down to his knee but that if he stood for longer than 15 minutes the numbness went below his knees. 

The Board finds that the evidence of record demonstrates that while there is evidence of radiculopathy involving the bilateral lower extremities there is no evidence that it is manifested by symptoms approaching the level of moderate incomplete paralysis.   While VA examinations, VA treatment notes, and private treatment notes all showed that the Veteran has radiculopathy, they also showed that he had normal strength, tone, sensation, and strength.  It is noteworthy that the Veteran has also reported that the symptoms were intermittent.  At the February 2008 VA examination, he noted that the pain did not occur all day and in March 2008 it was reported that pain only occurred if he stood for too long.  For these reasons, the Board finds that the Veteran's radiculopathy of the bilateral lower extremities is manifested by no more than mild incomplete paralysis and does not approach the level of severity that can be described as moderate incomplete paralysis.

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, as noted above the Veteran is still working at least two to three days a week.  The Board finds that the Veteran's radiculopathy of the bilateral lower extremities is slight or mild.  The Rating Schedule affords higher ratings for greater disability (not here shown), and that there is no evidence that the regular Rating Schedule has been rendered impractical.  Contemplation of an extraschedular rating is not in order. 

In sum, the Board finds that since November 20, 2006, the Veteran's bilateral lower extremity radiculopathy is not constant and is manifested by no more than mild incomplete paralysis.  Therefore, an initial rating in excess of 10 percent for either radiculopathy of the right lower extremity or radiculopathy of the left lower extremity is not warranted. 


ORDER

An initial rating in excess of 20 percent for lumbar strain claimed as a low back condition is denied.  

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied. 

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


